Exhibit 10.32

ARTHUR J. GALLAGHER & CO.

1988 NONQUALIFIED STOCK OPTION AGREEMENT

(2007 GRANT)

THIS AGREEMENT (“Agreement”), dated May 15, 2007 (the “Effective Date”), between
ARTHUR J. GALLAGHER & CO., a Delaware corporation (the “Corporation”), and
                                        , an employee of the Company (the
“Employee”). For purposes of this Agreement, the term “Company” shall mean the
Corporation and any corporation 50% or more of the stock of which is
beneficially owned directly by the Corporation or indirectly through another
corporation or corporations in which the Corporation is the beneficial owner of
50% or more of the stock.

WITNESSETH

WHEREAS, the Company on May 10, 1988 adopted the “Arthur J. Gallagher & Co. 1988
Nonqualified Stock Option Plan” (herein, as the same may be amended from time to
time, called the “Plan”); and

WHEREAS, the purpose of the Plan is to attract, retain and reward employees, to
increase stock ownership and identification with the Company’s interests, and to
provide incentive for remaining with and enhancing the long-term value of the
Company;

NOW, THEREFORE, in consideration of the premises and the promises herein
contained, the parties hereby agree as follows:

1. As a matter of separate inducement and agreement in connection with his
employment by the Company, the Employee is hereby granted the option to purchase
from the Company all or part of              shares of Common Stock (par value
$1.00 per share) of the Company at $28.65 per share, during the period and upon
the terms and conditions stated herein and in the Plan as amended. The Employee
understands and agrees that determination of the personal tax consequences of
any exercise of this option or subsequent disposition of shares so acquired is
entirely and solely the responsibility of the Employee.

2. Subject to the provisions of the Plan and this Agreement, shares subject to
this stock option shall be purchasable at any time during the term of the option
after the Effective Date of this Agreement. This option shall terminate entirely
on the earliest of the following:

(a) May 15, 2017 (not more than 10 years from date of grant);

(b) upon the severance of the employment relationship between the Company and
the Employee for any reason other than by death or disability of the Employee as
such conditions are defined in the Plan.



--------------------------------------------------------------------------------

3. Subject to the provisions of Section 2 hereof, this option may be exercised
at any time as to all or any of the shares then purchasable hereunder (but not
for less than the smaller of (a) 100 shares of Common Stock, or (b) 10% of the
shares of Common Stock subject to the option, unless a purchase of fewer shares
would entirely exhaust the option) and provided further that the optionee’s
cumulative purchases of Common Stock subject to this option may not exceed the
following:

 

Years Following Date of Grant

  

Percentage of

Common Stock

Subject to Option

Remainder of 2007 through May 14, 2008

   0

As of May 15, 2008

   20

As of May 15, 2009

   40

As of May 15, 2010

   60

As of May 15, 2011

   80

As of May 15, 2012 through expiration

   100

An option shall be exercised by giving notice to the Company, on a form which
the Secretary of the Company will supply upon request, specifying the number of
whole shares to be purchased and accompanied by payment of the purchase price
therefore. Such exercise shall be effective upon receipt by the Secretary of the
Company, at the main office of the Company, of such written notice and payment.
If the Employee’s employment with the Company is terminated due to death or
disability (as defined in the Plan) and, to the extent Section 5 is applicable,
the Employee has neither engaged in nor expressed an intention to engage in any
of the activities described in Section 5(a), then the restrictions contained in
the above vesting schedule are removed as of the date employment is terminated
for those reasons and the Employee may thereafter exercise any portion or all of
the shares subject to grant, subject only to the fact that the entire grant and
all rights to exercise all or any portion thereunder shall expire on May 15,
2017. If the Employee’s employment with the Company is terminated due to
retirement (s defined in the Plan) and, to the extent Section 5 is applicable,
the Employee has neither engaged in nor expressed an intention to engage in any
of the activities described in Section 5(a), then the Employee may thereafter
exercise any portion or all of the shares subject to grant, but only to the
extent the option was exercisable immediately prior to the date employment is
terminated for such reason, subject only to the fact that the entire grant and
all rights to exercise all or any portion thereunder shall expire on May 15,
2017. Furthermore, in addition, an Employee’s ability to exercise an option may
be limited by the Company’s policy regarding insider trading.

4.(a) In the event the shares issuable on an exercise of this option have not
been registered under the Securities Act of 1933, as amended (the “Act”), or if
the effectiveness of any such registration shall lapse, any certificates
evidencing shares of the Common Stock of the Company issued pursuant to such
exercise of option or right hereunder shall bear upon its face the following
legend or any other legend which counsel for the Company considers necessary or
advisable to comply with the Act or any applicable state securities laws:

 

2



--------------------------------------------------------------------------------

“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD OR TRANSFERRED EXCEPT UPON SUCH REGISTRATION OR UPON THE RECEIPT
BY THE CORPORATION OF ANY OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE CORPORATION THAT REGISTRATION IS NOT REQUIRED FOR SUCH SALE OR TRANSFER.”

(b) The Employee agrees and represents that the shares of Common Stock acquired
by him upon exercise will be acquired for investment and not with a view to the
sale or distribution thereof. The Employee further agrees that he will not sell
or transfer any shares except in strict compliance with applicable securities
laws. The Company may, but shall in no event be obligated to, register any
securities issued in connection with this Agreement pursuant to the Act (as now
in effect or as hereafter amended); and in the event any shares are so
registered the Company may remove any legend on certificates representing such
shares.

5.(a)(i) If, at any time within (A) the ten year term of this grant; (B) two
years after the termination of employment; or (C) two years after the Employee
exercises any portion of this grant, whichever is the latest, the Employee, in
the determination of the management of the Company, engages in any activity in
competition with any activity of the Company, or inimical, contrary or harmful
to the interests of the Company, including, but not limited to: (1) conduct
related to his employment for which either criminal or civil penalties against
him may be sought, (2) violation of Company policies, including, without
limitation, the Company’s Insider Trading Policy, (3) directly or indirectly,
soliciting, placing, accepting, aiding, counseling or consulting in the renewal,
discontinuance or replacement of any insurance or reinsurance by, or handling
self-insurance programs, insurance claims or other insurance administrative
functions (“insurance services”) for, any existing Company account or any
actively solicited prospective account of the Company for which he performed any
of the foregoing functions during the two-year period immediately preceding such
termination or providing any employee benefit brokerage, consulting, or
administration services, in the areas of group insurance, defined benefit and
defined contribution pension plans, individual life, disability and capital
accumulation products, and all other employee benefit areas (“benefit services”)
the Company is involved with, for any existing Company account or any actively
solicited prospective account of the Company for which he performed any of the
foregoing functions during the two-year period immediately preceding such
termination or, if the Employee has not terminated employment, the date of the
prohibited activity (the term Company account as used in this paragraph shall be
construed broadly to include all users of insurance services or benefit services
including commercial and individual consumers, risk managers, carriers, agents
and other insurance intermediaries), (4) the rendering of services for any
organization which is competitive with the Company, (5) employing or recruiting
any current or former employee of the Company, (6) disclosing or misusing any
confidential information or material concerning the Company, or
(7) participating in a hostile takeover attempt of the Company, then this option
and all

 

3



--------------------------------------------------------------------------------

other stock options held by the Employee shall terminate effective the date on
which the Employee enters into such activity, unless terminated sooner by
operation of another term or condition of this grant or the Plan, and any option
gain realized by the Employee from exercising all or a portion of this or any
other option shall be paid by the Employee to the Company. Such option gain
shall be calculated based on the difference between exercise price per share of
the option and the closing price per share of the Company’s common stock as
quoted on the New York Stock Exchange on the date of exercise, multiplied by the
number of shares exercised on such date, plus interest measured from the first
date the Employee engaged in any of the prohibited activities set forth above at
the highest rate allowable under Delaware law.

(ii) The Employee acknowledges that Employee’s engaging in activities and
behavior in violation of Section 5(a)(i) above will result in a loss to the
Company which cannot reasonably or adequately be compensated in damages in an
action at law, that a breach of this Agreement will result in irreparable and
continuing harm to the Company and that therefore, in addition to and cumulative
with any other remedy which the Company may have at law or in equity, the
Company shall be entitled to injunctive relief for a breach of this Agreement by
the Employee. The Employee acknowledges and agrees that the requirement in
Section 5(a)(i) above that Employee disgorge and pay over to the Company any
option gain realized by the Employee is not a provision for liquidated damages.
The Employee agrees to pay any and all costs and expenses, including reasonable
attorneys’ fees, incurred by the Company in enforcing any breach of any covenant
in this Agreement.

(b) By accepting this grant, the Employee consents to deductions from any
amounts the Company owes the Employee from time to time (including amounts owed
as wages or other compensation, fringe benefits or vacation pay, as well as any
other amounts owed to the Employee by the Company) to the extent of the amounts
the Employee owes the Company under Section 5(a) above. Whether or not the
Company elects to make any set-off in whole or in part, if the Company does not
recover by means of set-off the full amount owed, calculated as set forth above,
the Employee agrees to pay immediately the unpaid balance to the Company.

6. Notwithstanding anything contained herein to the contrary, the obligations of
the Employee contained in Section 5 shall become null and void and have no
further effect immediately upon a Hostile Change in Control of the Corporation
as defined herein. The Company shall send written notice to the Employee within
ten (10) days of a Hostile Change in Control of the Corporation, notifying the
Employee that such event has taken place. Failure of the Company to send such
notice shall not preclude the release of the Employee from the obligations
contained in Section 5. For the purposes of this Section 6, the following
definitions apply:

(a) The term “Hostile Change in Control” means a transaction, event or election
constituting a Change in Control, which was not approved by, or, in an election,
the directors elected were not nominated by, at least two-thirds of the members
of the Board of Directors of the Corporation in office immediately prior to the
Change in Control who have not died or become permanently disabled.

 

4



--------------------------------------------------------------------------------

(b) The term “Change in Control” of the Corporation means and includes each and
all of the following occurrences:

1. A Business Combination, unless:

(a) the Business Combination is approved or authorized by the affirmative vote
of the holders of not less than 80% of the outstanding shares of voting stock of
the Corporation and the affirmative vote of the holders of not less than 67% of
the outstanding shares of the voting stock held by shareholders other than
Related Persons; or

(b) the Continuing Directors of the Corporation by a two-thirds vote (i) have
expressly approved in advance the acquisition of outstanding shares of voting
stock of the corporation that caused the Related Person to become a Related
Person, or (ii) have approved the Business Combination prior to the Related
Person involved in the Business Combination having become a Related Person; or

(c) the Business Combination is solely between this corporation and another
corporation, 50% or more of the voting stock of which is owned by the
Corporation and none of which is owned by the Related Person; or

(d) all of the following conditions are satisfied:

(i) The cash or fair market value of the property, securities or “other
consideration to be received” per share by holders of common stock in the
Corporation in the Business Combination is not less than the higher of:

(A) the highest per share price (including brokerage commissions, transfer taxes
and soliciting dealers’ fees) paid by the Related Person in acquiring any of its
holdings of the Corporation’s common stock, or

(B) an amount that bears that same percentage relationship to the market price
of the Corporation’s common stock immediately prior to the announcement of such
Business Combination as the highest per share price determined in (A) above
bears to the market price of the Corporation’s common stock immediately prior to
the commencement of the acquisition of the Corporation’s voting stock that
caused such Related Person to become a Related Person, or

 

5



--------------------------------------------------------------------------------

(C) an amount calculated by multiplying the earnings per share of the
Corporation’s common stock for the four fiscal quarters immediately preceding
the record date for determination of stockholders entitled to vote on such
Business Combination by the price/earnings multiple of the Related Person as of
the record date as customarily computed and reported in the financial press.

Appropriate adjustments shall be made with respect to (A), (B) and (C) above for
recapitalizations and for stock splits, stock dividends, and like distributions;
and

(ii) A timely mailing shall have been made to the stockholders of the
Corporation containing in a prominent place (x) any recommendations as to the
advisability (or inadvisability) of the Business Combination that the Continuing
Directors or Outside Directors may choose to state, if there are at the time any
such directors, and (y) the opinion of a reputable nationally recognized
investment banking or financial services firm as to the fairness from the
financial point of view of the terms of the Business Combination to the
stockholders of the Corporation other than the Related Person (such firm to be
engaged solely on behalf of such other stockholders, to be paid a reasonable fee
for its services by the Corporation upon receipt of such opinion, to be a firm
that has not previously been significantly associated with the Related Person
and, if there are at the time any such directors, to be selected by a majority
of the Continuing Directors and Outside Directors).

2. The acquisition of outstanding shares of the Corporation’s voting stock that
causes an individual, a corporation, partnership or other person or entity to
become a Related Person.

3. Individuals who at the beginning of any period of three consecutive years
constitute the entire Board of Directors of the Corporation shall for any reason
other than death or permanent disability during such period cease to constitute
a majority thereof.

4. A change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

(c) The term “Business Combination” shall mean (i) any merger or consolidation
of the Corporation or a subsidiary of the Corporation with or into a Related
Person, (ii) any sale, lease, exchange, transfer or other disposition, including
without limitation a mortgage or any other security device, of all or any
Substantial Part of the assets either of the Corporation (including without
limitation any voting securities of a subsidiary) or of a subsidiary, to a
Related Person, (iii) any merger or consolidation of a Related Person with or
into the Corporation or a subsidiary of the Corporation, (iv) any sale, lease,
exchange, transfer or other disposition of all or any Substantial Part of the
assets of a Related Person to the Corporation or a subsidiary of the
Corporation, (v) the issuance of any securities of the Corporation or a
subsidiary of the Corporation to a Related person, (vi) the acquisition by the
Corporation or a subsidiary of the Corporation of any securities issued by a
Related Person, (vii) any reclassification of securities, recapitalization or
other transaction designed to decrease the number of holders of the
Corporation’s voting securities remaining, if there is a Related Person, and
(viii) any agreement, contract or other arrangement providing for any of the
transactions described in this definition of Business Combination.

(d) The term “Related Person” shall mean and include any individual,
corporation, partnership or other person or entity which, together with their
“Affiliates” and “Associates” (as defined as of November 1, 1983, in Rule 12b-2
under the Securities Exchange Act of 1934), “Beneficially Owns” (as defined as
of November 1, 1983, in Rule 13d-3 under the Securities Exchange Act of 1934) in
the aggregate 20% or more of the outstanding shares of the voting stock of the
Corporation, and any Affiliate or Associate of any such individual, corporation,
partnership or other person or entity; provided that Related Person shall not
include any person who beneficially owned 20% or more of the outstanding shares
of the voting stock of the Corporation on November 1, 1983. Without limitation,
any shares of voting stock of the Corporation that any Related Person has the
right to acquire pursuant to any agreement, or upon exercise of conversion
rights, warrants or options, or otherwise, shall be deemed beneficially owned by
the Related Person.

(e) The term “Substantial Part” shall mean more than 30% of the fair market
value of the total assets of the corporation in question, as of the end of its
most recent fiscal year ending prior to the time the determination is being
made.

(f) The term “other consideration to be received” shall include, without
limitation, capital stock of the Corporation retained by its existing public
stockholders in the event of a Business Combination in which the Corporation is
the surviving corporation.

(g) The term “Continuing Director” shall mean a director who was a member of the
board of directors of the Corporation immediately prior to the time that the
Related Person involved in a Business Combination became a Related Person, and
the term “Outside Director” shall mean a director who is not (a) an officer or

 

7



--------------------------------------------------------------------------------

employee of the Corporation or any relative of an officer or employee or (b) a
Related Person or an officer, director, employee, Associate or Affiliate of a
Related Person, or a relative of any of the foregoing.

7. All determinations and interpretations made by the Compensation Committee
with regard to any question arising hereunder or under the Plan shall be binding
and conclusive on the Employee and on his legal representatives and
beneficiaries.

8. The option granted hereby is subject to:

(a) all the terms and conditions of the Plan as amended (which is hereby
incorporated by reference with the same effect as if fully recited herein) as
now or hereafter in effect; and

(b) all the terms and conditions of this Agreement as now in effect or as
hereafter modified at the discretion of the Company to conform with the Plan as
amended from time to time.

The Employee acknowledges receipt of a copy of the Plan and represents and
warrants that he has read the Plan and agrees that this option shall be subject
to all of the terms and conditions of the Plan.

9.(a) The Employee shall have none of the rights of a shareholder with respect
to shares subject to this option until such shares shall be issued on exercise
of the option; and, except as otherwise provided in Section 9(b) hereof, no
adjustment for dividends, or otherwise, shall be made if the record date thereof
is prior to the date of issuance of such shares.

(b) In the event that the outstanding Common Stock of the Company is changed by
reason of a stock dividend, stock split, recapitalization, merger,
consolidation, or a combination or exchange of shares, the number of shares
subject to this option shall be adjusted so that the Employee shall receive upon
exercise of the option in whole or in part thereafter that number of shares of
the class of the capital stock of the Company or its successor that the Employee
would have been entitled to receive had he exercised the option immediately
prior to the record date for such event. In the event of such an adjustment, the
per share option price shall be adjusted accordingly, so that there will be no
change in the aggregate purchase price payable upon exercise of the option.

10. By accepting this option, Employee voluntarily acknowledges and consents to
the collection, use, processing and transfer of personal data as described in
this paragraph. Employee is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect Employee’s ability to participate in the Plan. The Company,
holds certain personal information about the Employee, that may include his/her
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in the Company, or details of
all stock options, restricted stock awards or any other entitlement to shares of
stock awarded, canceled, purchased, vested, or unvested, for the purpose of
managing and administering

 

8



--------------------------------------------------------------------------------

the Plan (“Data”). Company will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of Employee’s
participation in the Plan, and the Company may further transfer Data to any
third parties assisting Company in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. Employee authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Employee’s participation in
the Plan, including any requisite transfer of such Data as may be required for
the administration of the Plan and/or the subsequent holding of shares of stock
on the Employee’s behalf to a broker or other third party with whom the Employee
may elect to deposit any shares of stock acquired pursuant to the Plan. Employee
may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting Company; however,
withdrawing consent may affect the Employee’s ability to participate in the
Plan.

11. This Agreement shall not impose upon the Company any obligation to continue
to employ the Employee and the Company’s right to terminate him shall not be
diminished or affected by reasons of the option granted him under this
Agreement.

12. This Agreement shall bind and inure to the benefit of the successors and
assigns of the Company. The rights of the Employee under this Agreement shall
not be transferable other than to the Employee’s executors, administrators,
legatees and heirs to the extent permitted by the Plan as amended. During the
lifetime of the Employee, this option shall be exercisable only by him. Whenever
required by the context hereof, the singular shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders; and
the neuter gender shall include the masculine and feminine genders.

13. This Agreement has been executed in two counterparts, each of which shall be
deemed an original and both of which constitute one and the same document.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ARTHUR J. GALLAGHER & CO. By:  

 

EMPLOYEE

 

 

10